Opinión de conformidad en parte y disidente en cuanto a la Parte V, emitida por el
Juez Asociado Señor Kolthoff Caraballo.
La verdad está en los ojos que la miran y la Justicia en el corazón que la piensa. Como señala el Juez Benjamín N. Cardozo, “[p]odemos intentar ver las cosas tan objetiva-mente como queramos. No obstante, nunca las veremos con otros ojos excepto los nuestros”. (Traducción nuestra).(1)
Una cosa es lo que una persona desea, otra cosa es lo que debe ser y otra lo que es. Y en el mundo del Derecho, como en la vida misma, estas tres realidades en ocasiones *812no se encuentran. La ley es lo que es, y no siempre lo que necesariamente alguien quisiera que fuera. Aún más, la ley, e incluso la Constitución, no siempre representan lo que pudiera estimarse justo o correcto. Más bien, simple-mente reflejan lo que es la voluntad democrática del Pueblo o sus representantes en un momento determinado.
El concepto de lo que es correcto o de la justicia yace en la mente de cada ser humano y puede responder a múlti-ples factores. Como es de esperarse entonces, lo que es justo o correcto puede variar de ser humano en ser hu-mano, convergiendo en algo bastante amorfo. El Derecho debe intentar dar la forma o el acomodo razonable necesa-rio para reconciliar, en lo que sea posible, lo que es justo o correcto con lo que es la ley tal cual ha sido legislada. Así, a los juristas, sobre todo los que pautamos norma jurídica, nos corresponde tratar de discernir o construir con el mayor de los esfuerzos tal reconciliación, en armonía con lo que los parámetros constitucionales, los principios herme-néuticos y la propia ley que se interpreta nos lo permitan. Tamaña empresa, y a menudo incomprensible labor, que no puede sucumbir ante rigores personales, dogmatismos o los cánticos de sirena del populismo. Solo así podremos cami-nar con la frente en alto y con la tranquilidad de que he-mos cumplido con nuestro deber, como se afirma al mo-mento que se jura al cargo, con la ayuda del Creador.
No me queda duda de que la respuesta correcta con re-lación a la controversia de a quién le corresponde nombrar al Juez Presidente o Jueza Presidenta de este Tribunal —asunto que en el Pueblo ha producido un intenso e inte-resante debate— es que tal nominación corresponde al Primer Ejecutivo y su confirmación al Senado de Puerto Rico. Así lo establece nuestra Constitución. Si existen mejores métodos y si estos debieran escrutarse en vía a un cambio, es un asunto que claramente no le corresponde determinar a esta Curia. Ese poder le pertenece al Pueblo a través del mecanismo remedial que se reservó para sí en nuestra Constitución.
*813f — i
El Ledo. Hiram Torres Montalvo (peticionario) presentó ante este Tribunal un recurso de certificación con el propó-sito de que eleváramos ante nuestra consideración una De-manda de injunction preliminar y permanente y solicitud de sentencia declaratoria presentada ante el Tribunal de Primera Instancia para que se deje sin efecto el nombra-miento de la Jueza Presidenta. A tales fines, aduce que es a este Tribunal Supremo, y no al Gobernador, a quien le co-rrespondía nombrar a la persona que ocupará el puesto de Juez Presidente del Tribunal Supremo. Ello, fundado en que en nuestra Constitución no existe una disposición es-pecífica para el nombramiento de tal cargo. Por su parte, el Estado presentó una Urgente solicitud de desestimación en la que señala que procede la desestimación de la demanda presentada por el peticionario debido a que éste no tiene legitimación activa para impugnar el nombramiento de la Jueza Presidenta.
1 — I
A. Conforme al Art. I, Sec. 2 de nuestra Constitución, LPRA, Tomo 1, el Gobierno de Puerto Rico tendrá forma republicana y estará compuesto por tres poderes, los que estarán igualmente subordinados a la soberanía del Pueblo y encomendados a tres ramas distintas y separadas: Legis-lativa, Ejecutiva y Judicial.(2) Los dos criterios fundamenta-les que sustentan la doctrina de separación de poderes son: (1) proteger la libertad de los ciudadanos y (2) salvaguardar la independencia de cada rama del gobierno, evitando así que una domine a otra o interfiera con ésta.(3) Claro está, la división entre esos tres poderes no significa que haya inde-pendencia absoluta entre éstos, sino que, por el contrario, *814nuestra Constitución busca crear un sistema de pesos y con-trapesos con el fin de generar un equilibrio dinámico entre poderes de igual rango, y así evitar que alguno amplíe su autoridad a expensas del otro.(4)
En cumplimiento con lo anterior, nuestro ordenamiento jurídico “requiere que las tres ramas reconozcan y respeten los ámbitos constitucionales de cada una. Así pues, la defe-rencia judicial que le concedemos a la Rama Legislativa y a la Rama Ejecutiva tiene como corolario necesario que ellas también tengan la misma deferencia hacia los poderes con-feridos por nuestra Constitución a la Rama Judicial, para así evitar que se menoscabe el sistema republicano de gobierno”.(5)
En nuestra historia como Tribunal, los casos Santa Aponte v. Ferré Aguayo, 105 DPR 670 (1977), y Santa Aponte v. Srio. del Senado, 105 DPR 750 (1977), son fun-damentales en el tema sobre el poder de la revisión judicial. En el primero, expresamos —mediante Resolu-ción— que “la autoridad para interpretar la Constitución y las leyes del país reside exclusivamente en la Rama Judicial. La Rama Judicial puede resolver que determinada facultad le corresponde tan solo a otra Rama, pero la inter-pretación al efecto es atributo exclusivo de los tribunales”(6) (Énfasis suplido y citas omitidas). En el segundo, esta Curia fue enfática al establecer que “[l]a función de ser intérprete final de la Constitución le corresponde exclusivamente a un solo poder, al Poder Judicial. La Constitución les confiere determinadas facultades al Poder Legislativo y al Ejecutivo, pero la definición de sus contornos y la determinación de la validez de su ejercicio son asuntos cuidadosamente reserva-dos a los tribunales” .(7) (Énfasis suplido). Asimismo, citando jurisprudencia federal sobre el tema, este Tribunal emitió la expresión siguiente:
*815La determinación de si alguna materia ha sido confiada por la Constitución en cualquier medida a otra rama del gobierno o si los actos de dicha rama exceden la autoridad cedida re-presenta de por sí un delicado ejercicio de interpretación constitucional y en tal carácter es responsabilidad de esta Corte como intérprete final de la Constitución. (Énfasis suplido). (8)
Estrechamente relacionado con el asunto sobre el poder de la revisión judicial, hallamos la doctrina de justiciabilidad.(9) Ésta se refiere al conjunto de doctrinas que surgen del requisito “caso o controversia” dispuesto ex-presamente en el Art. Ill, Sec. 2 de la Constitución de Esta-dos Unidos.(10) El principio de justiciabilidad sirve como una norma de autolimitación del ejercicio del Poder Judicial que responde —en gran medida— al papel asignado a la Judi-catura en la distribución tripartita de poderes, específica-mente diseñada para asegurar que ésta no intervendrá en áreas sometidas al criterio de las otras ramas de gobierno. (11) Según esta doctrina autoimpuesta, “los propios tribunales se preguntan y evalúan si es o no apropiado en-tender en determinado caso tomando en cuenta diversos fac-tores y circunstancias mediante un análisis que les permite ejercer su discreción en cuanto al límite de su poder constitucional”.(12) Los elementos siguientes son corolarios de la doctrina de justiciabilidad: opinión consultiva (advisory opinion), pleito colusorio, legitimación {standing), aca-*816demicidad (mootness), madurez (ripeness) y cuestión política. (13)
En consideración a que el punto focal que activa al Po-der Judicial es la presencia de una controversia justiciable, hemos expresado que en ausencia de ésta “la intrusión del tribunal constituirá una transgresión de los poderes de otra rama de gobierno”.(14) En síntesis, “[e]l pleito debe ser justiciable, no puede constituir una opinión consultiva, debe estar maduro, el demandante debe de tener capaci-dad para demandar, y el pleito no debe ser académico”(15)
Como mencionamos, una de las doctrinas de autolimita-ción es la legitimación activa (standing). Con ésta requeri-mos que todo aquel que quiera ser parte en una reclama-ción judicial “ha de tener una capacidad individualizada y concreta en la reclamación procesal”(16) De esta forma nos aseguramos de que el promovente de la acción tiene un interés de tal índole que, con toda probabilidad, proseguirá con su causa de acción de manera vigorosa y traerá a la atención del tribunal las cuestiones en controversia.(17)
En ausencia de una disposición estatutaria que confiera expresamente legitimación activa a ciertas personas, se re-quiere que la parte que solicita un remedio judicial pruebe lo siguiente: (1) que ha sufrido un daño claro y palpable; (2) el daño es real, inmediato y preciso, no abstracto o hipoté-tico; (3) existe una relación causal razonable entre la acción que se ejecuta y el daño alegado, y (4) la causa de acción surge al amparo de la Constitución o de alguna ley(18)
En la situación que atendemos, el peticionario argu-menta que tiene legitimación activa para solicitar que inter-pretemos si es el Gobernador o el Pleno de este Tribunal el *817que tiene la facultad para nombrar al Juez Presidente o Jueza Presidenta de este Foro meramente por ser abogado en nuestra jurisdicción. Vagamente arguye que se ve afec-tado con el nombramiento de la Jueza Presidenta por parte del Gobernador, pues es en ella en quien recae la adminis-tración de la Rama Judicial, en la cual litiga. No le asiste la razón. El daño requerido para que una parte ostente legiti-mación activa tiene que ser real, inmediato y preciso, no abstracto o hipotético como el que expone el peticionario.
De ordinario, esta determinación sería suficiente para disponer del caso, o sea, desestimar la demanda presentada. Ello por razón de que si el peticionario no tiene acción legi-timada, prudencialmente nos abstendríamos, como regla general, de entender en sus méritos. Ahora bien, y con el pro-pósito de que no quede duda sobre la validez de los actos del Gobernador y del Senado en una controversia de alto interés público como la de autos, aun aceptando —a los fines de la argumentación— que el peticionario tuviera acción legiti-mada para instar el recurso de certificación, intimo que el resultado sería el mismo.(19) Veamos.
B. Los Padres de la Constitución confirieron el poder nominador de los Jueces de esta Curia, incluido el del Juez Presidente, al Gobernador, con el consejo y consentimiento del Senado de Puerto Rico. Este asunto queda claramente atendido en el texto expreso del Art. V, Sec. 8 de nuestra Constitución, en el que se establece lo relativo al nombra-miento de los jueces de la Rama Judicial. Este dispone lo siguiente:
Los jueces serán nombrados por el Gobernador con el consejo y consentimiento del Senado. Los jueces del Tribunal Supremo no tomarán posesión de sus cargos hasta que sus nombra-mientos sean confirmados por el Senado y los desempeñarán mientras observen buena conducta. (Énfasis suplido).(20)
*818En cuanto al Tribunal Supremo de Puerto Rico, la pro-pia Constitución establece, en su Art. V Sec. 3, que “[e]l Tribunal Supremo será el tribunal de última instancia en Puerto Rico y se compondrá de un juez presidente y cuatro jueces asociados. El número de sus jueces sólo podrá ser variado por ley, a solicitud del propio Tribunal Supremo”. (Énfasis suplido).(21) Al amparo de su facultad para variar el número de jueces, la Legislatura aprobó la Ley Núm. 169-2010, 4 LPRA sec. 24r, “a los fines de aumentar el nú-mero de Jueces asociados del Tribunal Supremo a ocho (8) para que junto con el Juez Presidente sean nueve (9) jueces los que compongan el máximo foro”. Ahora, el Art. 3.001 de la Ley de la Judicatura de 2003, según enmendada, 4 LPRA sec. 24r, dispone que “ [e]l Tribunal Supremo será el tribunal de última instancia en Puerto Rico y se compon-drá de un Juez Presidente y de ocho (8) Jueces Asociados”. En esta ley se mantuvo diferenciada la figura del Juez Pre-sidente de los puestos de Jueces Asociados.
Como se puede apreciar, de la lectura de las disposicio-nes legales aplicables se desprende que el Gobernador de Puerto Rico es quien tiene la facultad constitucional de nombrar a los jueces en Puerto Rico. No tan solo la facul-tad de nominar los juristas que ocuparán los cargos de Jue-ces Asociados de este Tribunal Supremo, sino también el de Juez Presidente o Jueza Presidenta, así como el de todos los jueces que componen nuestra Judicatura. Así, los arqui-tectos de la Constitución diseñaron un proceso de nombra-miento de jueces para el Poder Judicial en el cual el Poder Ejecutivo es el que está facultado para nominar la persona que ocupará el cargo de Juez Presidente, siempre y cuando el Poder Legislativo, por conducto del Senado de Puerto Rico, confirme su nombramiento.
A la luz de nuestra Constitución no hay espacio para adoptar la pretensión del peticionario de que sea el Pleno de este Tribunal Supremo el que tenga la potestad de nom-*819brar quién será su Juez Presidente o Jueza Presidenta. Me explico.
Primeramente, el Art. IV, Sec. 4 de nuestra Constitución establece que el Gobernador del Estado Libre Asociado po-drá “[njombrar, en la forma que se disponga por esta Cons-titución o por ley, a todos los funcionarios para cuyo nom-bramiento este facultado [...]”. (Énfasis suplido).(22) De esta forma, en nuestra Constitución se consignó expresamente que “[l]os jueces serán nombrados por el Gobernador con el consejo y consentimiento del Senado”.(23) Entre las disposi-ciones pertinentes a los jueces de la Rama Judicial se cons-tituye la composición de los jueces de este Tribunal Supremo de la forma siguiente: “[e]l Tribunal Supremo [...] se com-pondrá de un juez presidente y cuatro jueces asociados”.(24)
Por ello, el planteamiento del peticionario en cuanto a que el Art. V, Sec. 8 de nuestra Constitución (sobre el poder del Gobernador de nombrar a los jueces) no incluye el cargo de Juez Presidente no tiene cabida lógica en Derecho. Ante la ausencia de exclusión, debemos entender que cuando los Padres de la Constitución expresaron “jue-ces” se referían precisamente a todos los jueces, tanto a los Jueces Asociados como al Juez Presidente o Jueza Presi-denta, sin distinción.
Además, si al Gobernador no le corresponde hacer la nominación del Juez Presidente o Jueza Presidenta porque tal facultad no se encuentra expresamente en la Constitu-ción, o sea, porque nuestra Carta Magna guarda silencio al respecto, tendríamos que concluir, basado en ese mismo razonamiento, que tampoco podría nombrar a los Jueces Asociados porque ese poder tampoco aparece expresamente en la Constitución. Esto es, si la expresión “los jueces serán nombrados por el gobernador” no incluye al Juez Presi-dente o Jueza Presidenta, entonces ¿por qué sí incluye a los Jueces Asociados?
*820Ciertamente, de ninguno de los puestos —el de Juez Presidente así como el de los Jueces Asociados— se hace mención expresa en la Constitución con relación a quién corresponde nombrarlos. Por eso, al evaluar cada expre-sión en su contexto, llego a la irremediable conclusión de que cuando el Art. V, Sec. 8 de nuestra Constitución men-ciona a “los jueces” incluye a todos los jueces, incluyendo necesariamente a los Jueces Asociados y al Juez Presi-dente o Jueza Presidenta.
Abora bien, si aceptáramos —para fines de la argumen-tación— que, en efecto, la Constitución no dispone expre-samente quién ha de tener la facultad de nominar al Juez Presidente o Jueza Presidenta, las reglas de hermenéutica nos establecerían un camino mucho más complejo que sim-plemente autoconferirnos tal facultad. Me explico.
Sabido es que la hermenéutica legal se refiere al ejerci-cio de interpretar las leyes, lo que conlleva auscultar, ave-riguar, precisar y determinar cuál ha sido la voluntad le-gislativa, o sea, lo que el legislador ha querido exponer.(25) Una vez se conoce el deseo y la voluntad del legislador se entiende que se ha logrado el objetivo de interpretar la ley y, por lo tanto, no procede aplicar alguna regla de hermenéutica. Como parte del proceso de conocer la volun-tad legislativa, corresponde examinar las manifestaciones del legislador durante el proceso legislativo, el cual —por lo general— comienza con un proyecto de ley que se remite a la comisión pertinente para que lo estudie y emita un informe con recomendaciones.(26) En este análisis sobre la voluntad o el deseo del legislador constituye un elemento de suma importancia examinar el Diario de Sesiones, puesto que ahí se recoge el debate en el hemiciclo. (27)
Constituye un principio cardinal de hermenéutica que al lenguaje de una ley corresponde darle la interpretación *821que valide el propósito que tuvo el legislador al aprobarla.(28) Por lo tanto, hemos establecido que este Foro debe armonizar —hasta donde sea posible— todas las dis-posiciones de ley involucradas, ello con miras a lograr un resultado sensato, lógico y razonable que represente la in-tención del legislador.(29) En el ejercicio de la interpreta-ción estatutaria, es fundamental tener presente cuál fue la intención del legislador para así dar efecto a ese propósito e intención.(30) Por ello, la ley debe interpretarse tomando en consideración los fines que persigue y en forma tal que se ajuste al fundamento racional o fin esencial de la ley, y a la política pública que la inspira.(31)
Al remitirnos a la transcripción de los debates de la Asamblea Constituyente para la aprobación de la Consti-tución y al Informe de la Comisión de la Rama Judicial observamos que los constituyentes, tras ponderar varios mecanismos para la selección de jueces de la Rama Judicial, escogieron deliberadamente el método de selección tradicional de todos los jueces de la Rama Judicial me-diante el nombramiento del Gobernador con el consejo y consentimiento del Senado.(32) En el Informe de la Comi-sión de la Rama Judicial, la Comisión consignó lo si-guiente:
La comisión recomienda que se retenga en esta constitución la forma de selección tradicional en el sistema judicial de Puerto Rico. La comisión consideró cuidadosamente otras for-mas de selección de jueces, a saber, la elección directa de los mismos, el sistema auspiciado por la American Bar Association adoptado en Misuri y diversas proposiciones sobre siste-mas de nombramiento mediante la intervención de un consejo judicial. Prevalece el criterio entre las autoridades que han *822tratado este tema, de que la selección directa de los jueces por elección popular es un sistema que lejos de garantizar su in-dependencia los somete a influencias políticas indeseables. La experiencia demuestra que el sistema de elección popular ha tenido como resultado la selección de jueces menos idóneos.
El sistema auspiciado por la American Bar Association es propulsado en aquellas jurisdicciones donde no existe el nom-bramiento por el [jefe] ejecutivo como paso de transición del sistema indeseable de elección hacia el sistema de nombra-miento por el [jefe] ejecutivo a que se aspira.
Aceptándose generalmente, que el sistema de selección por nombramiento es el más adecuado, la Comisión no ve razón alguna para que se altere la tradición puertorriqueña a este respecto. (Enfasis suplido y corchetes en el original).(33)
Al iniciar la discusión sobre el nombramiento de jueces, el Presidente de la Convención dio lectura a la sección si-guiente: “Los jueces serán nombrados por el Gobernador, con el consejo y consentimiento del Senado, y los del Tribunal Supremo no entrarán en el ejercicio de sus cargos sin haber sido confirmados sus nombramientos por el Senado”. (Enfasis suplido).(34) En su turno, el delegado Sr. Lino Pa-drón Rivera propuso una enmienda para que la sección pertinente fuese enmendada de la manera siguiente: “Los jueces del Tribunal Supremo serán electos por los electores capacitados de Puerto Rico por un término de doce años en una elección especial”. (Énfasis suplido).(35) Debido a que el delegado Padrón Rivera había votado en la Comisión a favor de que la elección de los jueces se realizara mediante el nombramiento del Gobernador, este emitió la expresión si-guiente para justificar su propuesta:
Yo quiero aclarar [...] que voté en la comisión porque el Gober-nador nombrara los jueces del Supremo, aclarando que votaba así porque [ya se] derrotaba la proposición de la delegación *823socialista, que mantiene la elección del pueblo; y comparando entonces el sistema de nombramiento de Gobernador con el consejo y consentimiento del Senado, con el sistema de un con-sejo judicial, yo estaba con el sistema de nombramientos por el Gobernador porque entendía que era más democrático el nom-bramiento por el Gobernador sujeto a la confirmación del Se-nado, porque era un mandato indirecto del pueblo; entendía yo que era mejor y voté por eso, condicionando el voto, a defender aquí nuestra teoría de que los jueces fueran electos por el pueblo. (Énfasis suplido y corchetes en el original).(36)
Las expresiones del delegado Padrón Rivera también se encuentran comprendidas en el Apéndice del Diario de Se-siones intitulado “Elección de Jueces del Supremo Amplia-ción de Manifestaciones del Hon. Lino Padrón Rivera”.(37) En réplica, el delegado Sr. Ernesto Ramos Antonini expresó lo siguiente: “La experiencia vivida por el pueblo de Puerto Rico con su tradición, la de que la selección de los jueces mediante el nombramiento [por] el Gobernador de Puerto Rico con la confirmación del Senado ha desarrollado una judicatura en Puerto Rico, que bien puede servir de orgullo al pueblo de Puerto Rico ante cualquiera de los estados de la Unión Americana”. (Corchetes en el original).(38) Luego de que los Constituyentes analizaran la discusión sobre la en-mienda propuesta por el delegado Padrón Rivera, se votó “no ha lugar” a la enmienda.(39)
Como se desprende, los Constituyentes decidieron man-tener sin enmiendas la sección sobre la selección de jueces con el propósito de que todos los jueces, incluyendo al Juez Presidente o Jueza Presidenta del Tribunal Supremo y los Jueces Asociados, fuesen elegidos por el Gobernador, con el consejo y consentimiento del Senado. Valga destacar que, *824aun cuando se discutieron varios mecanismos para nom-brar jueces, los Constituyentes en ningún momento men-cionaron algún interés en delegar a los Jueces de este Tribunal Supremo la facultad de escoger al Juez Presidente o Jueza Presidenta.(40)
Antes de la aprobación de nuestra Constitución, la Ley Foraker regulaba expresamente el nombramiento del Juez Presidente del Tribunal Supremo y esta establecía que:
El poder judicial residirá en las Cortes y Tribunales de Puerto Rico [...] Disponiéndose [...] que el Presidente y Jueces Asocia-dos del Tribunal Supremo y el Marshal (Alguacil Mayor) del mismo, serán nombrados por el Presidente, con el concurso y consentimiento del Senado; y los Jueces de las Cortes de Dis-trito serán nombrados por el Gobernador, con el concurso y consentimiento del Consejo Ejecutivo, y todos los demás em-pleados y agregados de las demás Cortes serán escogidos o elegidos según disponga la Asamblea Legislativa. (Enfasis suplido).(41)
Aprobada con posterioridad, la Ley Jones disponía lo siguiente:
El poder judicial residirá en las cortes y tribunales de Puerto Rico ya establecidos y en ejercicio de acuerdo y por virtud de las leyes vigentes. La jurisdicción de dichos tribunales y los trámi-tes seguidos en ellos, así como los distintos funcionarios y em-pleados de los mismos, continuarán como al presente hasta que otra cosa se disponga por ley; Disponiéndose [...] que el Presi-dente y los Jueces Asociados del Tribunal Supremo serán nom-brados por el Presidente, con el concurso y consentimiento del Senado de los Estados Unidos [...] (Énfasis suplido).(42)
Como se desprende, la Ley Foraker y la Ley Jones dis-ponían que el Presidente de Estados Unidos era quien ele-gía al Juez Presidente y a los Jueces Asociados del Tribu*825nal Supremo. A pesar de que en nuestra Constitución no se consignó expresamente la facultad de la Rama Ejecutiva para escoger a los Jueces de este Tribunal Supremo, del examen de las disposiciones legales aplicables se colige que los Constituyentes englobaron en el Art. V, Sec. 8 de nues-tra Constitución, supra, la facultad del Gobernador para nombrar a todos los jueces, haciendo innecesario crear una disposición específica para regular el nombramiento de los Jueces de este Foro.
C. Por otro lado, el peticionario argumenta que, ante el supuesto vacío constitucional sobre la facultad del Go-bernador para nombrar al Juez Presidente o Jueza Presi-denta de este Tribunal, el asunto debería ser atendido in-ternamente por este Foro mediante la aprobación de un reglamento a los fines de que, como en la Asamblea Legis-lativa y en algunas constituciones de otras jurisdicciones, los miembros de este cuerpo seamos quienes seleccionemos a uno de nuestros pares para que presida esta Curia. De manera que el peticionario nos invita a aplicar hermenéu-ticamente el reconocido principio de analogía en favor y como fundamento para su causa.
En primer lugar, y como ya hemos señalado, conforme al estado de Derecho actual, nuestra Constitución no faculta ni expresa ni implícitamente a los miembros de este Foro a seleccionar quién nos dirija. Esto, contrario a los cuerpos legislativos que, como acierta el peticionario, sí están ex-presamente facultados para ello, y a las otras jurisdiccio-nes en las que se concede explícitamente tal facultad al Tribunal Supremo. En cuanto a nuestra jurisdicción, el Art. Ill, Sec. 9 de nuestra Constitución expresamente se-ñala que “[c]ada cámara elegirá un presidente de entre sus miembros respectivos”.(43)
Como podemos concluir, de los tres cuerpos colegiados mencionados en nuestra Constitución, a solo dos —el Se-*826nado y la Cámara de Representantes— les fue otorgado expresamente el poder de que su Presidente fuera elegido por sus pares. ¿Qué razón lógica pudiera existir para que los Padres de nuestra Constitución no hubieran hecho lo mismo con el Tribunal Supremo, si esa hubiera sido su intención? Es evidente que, habiéndolo considerado y eje-cutado con relación a las cámaras legislativas, constituye una inferencia necesaria que los Constituyentes no quisie-ron hacer lo mismo con esta Curia.
Sobre la invocación del principio de analogía por parte del peticionario, debemos destacar que en nuestro ordena-miento jurídico se recurre al principio de analogía única-mente cuando el Derecho no ha contemplado el supuesto específico que se ha de resolver, pero existe otro semejante al planteado que ha sido previsto y entre ambos existe identidad de razón.(44) En estas situaciones hemos resuelto que “la norma del caso regulado podrá aplicarse por analo-gía al caso que no lo está, porque la misma razón justifica la identidad de la consecuencia”(45) (Enfasis suprimido). Ahora bien, advertimos que la analogía como función inte-gradora del juez no se impone de modo automático, sino que precisa un proceso de decisión judicial.(46) Este ejerci-cio exige circunspección, pues no se deberá acoger una norma por analogía cuando esa adopción tenga el efecto de frustrar la intención que emana de la ley o la política pú-blica que la inspira(47) De igual manera, tampoco podrá aplicarse la analogía cuando su utilización haya sido ex-presamente prohibida por ley.(48)
*827En resumen, los criterios a examinar si procede aplicar el principio de analogía son los siguientes: existencia de una laguna legal sobre una cuestión que debe resolverse; identi-dad de razón entre esta y otra situación que fue contem-plada; que no exista prohibición legislativa de recurrir a la analogía, y que su aplicación no tenga el efecto de frustrar la intención que emana de la ley o la política pública que la inspira.
Debido a que el principio de analogía tiene como ele-mento esencial la existencia de una laguna legal y, en aten-ción a que, como he señalado, en nuestra Constitución en realidad no existe un vacío sobre quién tiene la facultad de nombrar al Juez Presidente o Jueza Presidenta del Tribunal Supremo, estamos impedidos de acudir al principio de analogía. Aun así, para fines puramente argumentativos, si entendiéramos que existe un vacío en ley, tendríamos que resolver que no procede aplicar por analogía el mecanismo de selección de un presidente de las cámaras legislativas dispuesto en nuestra Constitución ni las disposiciones cons-titucionales de otras jurisdicciones en las que se faculta a la Corte Suprema la elección de su Juez Presidente o Jueza Presidenta. Ello, fundado en que tales situaciones no satis-facen los requisitos para la aplicación del principio de analogía.
Primeramente, no existe identidad de razón entre las dis-posiciones de la Asamblea Legislativa y la Rama Judicial, pues ambas tienen funciones y características muy distintas. El método de elección de los Legisladores es por el voto directo de la ciudadanía, y su término se limita a 4 años.(49) Por otra parte, la selección de los miembros de esta Curia se da mediante la nominación por parte del Poder Ejecutivo con la confirmación del Senado. Nuestro término es hasta la edad de 70 años.(50) Además, en lo relativo a la composición de los cuerpos legislativos, la Constitución *828atiende ese asunto de manera muy distinta al Tribunal Supremo. Así pues, establece la composición de los cuerpos legislativos de la manera siguiente:
El Senado se compondrá de veintisiete Senadores y la Cá-mara de Representantes de cincuenta y un Representantes, ex-cepto cuando dicha composición resultare aumentada a virtud de lo que se dispone en la Sección 7 de este Artículo. (Enfasis suplido).(51)
Como podemos observar, nuestra Carta Magna no hace distinción sobre los miembros que componen cada cuerpo legislativo y su presidente. Es decir, el Senado se compone de 27 senadores, no de 26 senadores y un senador presidente. Lo mismo ocurre en su homologa Cámara de Representantes. En contraste, en el caso de este Tribunal Supremo, la Constitución no deja espacio a discusión, pues esta dispone claramente que el Tribunal Supremo estará compuesto por “un Juez Presidente y cuatro Jueces Asociados”. Por ello, el cargo de Juez Presidente o Jueza Presidenta es un cargo separado y único a nivel constitucio-nal que desde el momento de su nombramiento queda dis-tinguido del de los Jueces Asociados.
Como segundo argumento para la aplicación del princi-pio de analogía, el peticionario expone que en diversas ju-risdicciones de Estados Unidos se atiende el asunto de la selección del Juez Presidente o Jueza Presidenta mediante el voto mayoritario de los miembros de la corte suprema de la jurisdicción, por lo que solicita que adoptemos ese meca-nismo de selección. Reconozco que existen múltiples juris-dicciones en Estados Unidos en las cuales la figura del Juez Presidente o Jueza Presidenta de su Corte Suprema es ele-gida entre sus pares por decisión de la mayoría de estos. Sin embargo, debo mencionar que todas y cada una de estas jurisdicciones tienen estatutos que expresamente facultan a los miembros de la corte suprema a tomar ese curso de *829acción.(52) En Puerto Rico esa no es la realidad y no nos corresponde a nosotros como miembros de esta Curia confe-rirnos esas prerrogativas que no nos fueron concedidas por el Pueblo.
En un breve análisis sobre varias jurisdicciones de Es-tados Unidos, me llama la atención el proceso del estado de Kentucky. Esto pues, su Constitución establece que su Tribunal Supremo estará constituido por un Juez Presidente o Jueza Presidenta y 6 Jueces Asociados.(53) Además, el po-der de nominación de los jueces en esa jurisdicción recae en la figura del Gobernador del estado.(54) No obstante, dis-tinto al caso nuestro, la Constitución de Kentucky expre-samente establece que la figura del Juez Presidente de la Corte será seleccionada por sus pares.(55) Si bien el proceso de nominación de jueces y lenguaje sobre la composición de la Corte Suprema de Kentucky se asimila al nuestro, es innegable que en esa jurisdicción los miembros de la Corte Suprema eligen a su Juez Presidente o Jueza Presidenta porque su Constitución así los faculta.
Otro caso muy persuasivo a esta controversia es el ocu-rrido ante la Corte Suprema de New Hampshire, en In re Petition of Governor, 846 A.2d 1148 (2004). Por disposición expresa de su Constitución, ese Tribunal se compone de un Juez Presidente y cuatro Jueces Asociados, los cuales ocu-pan sus puestos hasta los 70 años y son nombrados por el Poder Ejecutivo (el Gobernador y un Concilio Ejecutivo) sin la intervención del Poder Legislativo. Al igual que en *830Puerto Rico, la Constitución de New Hampshire no esta-blece expresamente quién nombra al Juez Presidente o Jueza Presidenta. No obstante, desde 1901 todos los Jue-ces Presidentes de esa Corte han sido nombrados por el Poder Ejecutivo (“the Governor and an Executive Council”).
En 2003, la Legislatura de New Hampshire aprobó una ley que establecía, en síntesis, que a partir de su aproba-ción, el Juez Presidente o Jueza Presidenta del Tribunal Supremo sería el juez de más antigüedad en el Foro y ejer-cería su cargo por un término de cinco años, siendo susti-tuido al final de ese término por el segundo Juez Asociado de más antigüedad, y así sucesivamente. El Tribunal Supremo de New Hampshire señaló que esta ley buscaba des-ligar, por primera vez, las funciones administrativas tradi-cionalmente atribuidas al cargo de Juez Presidente de sus funciones adjudicativas.(56)
Inconformes con esa ley que les despojaba de su poder de nombrar al Juez Presidente o Jueza Presidenta, la Rama Ejecutiva cuestionó, en primer lugar, la facultad constitucio-nal de la Rama Legislativa para llevar a cabo tal acción, en vista de que la Constitución de New Hampshire expresa-mente señala que “[t]odos los jueces serán nominados y nombrados por el gobernador y el concilio”. (“All judicial officers ... shall be nominated and appointed by the governor and council [...]”). (Énfasis suplido).(57) En segundo lugar, la Rama Ejecutiva planteó que debido a sus funciones admi-nistrativas el puesto de Juez Presidente de la Corte Su-*831prema es separado y distinto del de Juez Asociado (“[T\he chief justice position on the supreme court is a separate and distinct office from that of associate justice”).(58) Esto, ante el argumento de la Legislatura de New Hampshire de que la única función constitucional de un juez es adjudicativa, por lo que —en vista de que los deberes adjudicativos del Juez Presidente no difieren de los deberes de los Jueces Asocia-dos— el cargo de Juez Presidente o Jueza Presidenta no es distinto ni separado del de los Jueces Asociados. En otras palabras, que las funciones administrativas establecidas constitucionalmente para el puesto de Juez Presidente o Jueza Presidenta no son parte de sus deberes judiciales, sino más bien auxiliares e independientes a esa posición, por lo que el cargo de Juez Presidente no es separado del de los demás Jueces Asociados.
El Tribunal Supremo de New Hampshire resolvió, en primer lugar, que no había duda de que la Constitución reservaba el poder de nombrar a los jueces de la Rama Judicial únicamente al Poder Ejecutivo. Además, señaló que tampoco existía duda con relación a que el término “jueces” de la Constitución incluía al Juez Presidente. Es-tablecer lo contrario, señaló ese Tribunal, sería “desafiar la lógica, la razón y la tradición”.(59)
Con relación al argumento de que las funciones admi-nistrativas del Juez Presidente o Jueza Presidenta eran auxiliares e independientes a ese puesto, el Tribunal Supremo de New Hampshire señaló que el hecho de que las funciones administrativas del puesto de Juez Presidente o Jueza Presidenta no fueran de naturaleza adjudicativas, no significaba que estas funcionaran de manera auxiliar a los deberes judiciales del Juez Presidente o Jueza Presidenta. Más bien, estos poderes administrativos asig-nados constitucionalmente al cargo de Juez Presidente o Jueza Presidenta están unidos inseparablemente a su fun-*832ción adjudicativa y eran incidentales e inherentes a ese cargo.(60)
Por último, al declarar inconstitucional la ley, el Tribunal Supremo de New Hampshire señaló que la determina-ción de si el mecanismo de términos de cinco años rotativos para el puesto de Juez Presidente o Jueza Presidenta sirve mejor al ñn público que el mecanismo de nominación y nombramiento por el Poder Ejecutivo, es un asunto que no le correspondía a esa Corte considerar. La pregunta que tenían ante sí, señala ese Tribunal, era si la Legislatura tenía el poder constitucional para realizar dicho cambio. El Tribunal Supremo de New Hampshire determinó que la Legislatura no tenía ese poder.
Whether the statutory mechanism of rotating 5-year terms for the chief justice position better serves the public than executive nomination and appointment is not a question for this court to consider. The question before us is whether the legislature is empowered by the constitution to declare it so. Our answer to this question is that the legislature is not so empowered).(61)
Ahora bien, por otro lado es justo señalar que aunque la pretensión del peticionario en el caso de autos resulta incompatible con nuestro estado de Derecho actual, este —con al-gunas variantes— es un mecanismo de selección bastante común en Estados Unidos. Esto es, que los Jueces que integran el Tribunal Supremo eligen —por mayoría de entre ellos— quién será el Juez Presidente o Jueza Presidenta de la Corte, no es una política minoritaria, sino mayoritaria en las jurisdicciones de Estados Unidos. Así ocurre en 23 jurisdicciones, estas son: Alaska,(62) Arizona,(63)
*833Colorado,(64) Florida,(65) Georgia,(66) Idaho,(67) Illinois,(68) Iowa,(69) Kentucky,(70) Michigan,(71) Missouri,(72) New Mexico,(73) North Dakota,(74) Oklahoma,(75) Oregon,(76) South Dakota,(77) Tennessee,(78) Utah,(79) *834Virginia,(80) Washington, (81) Wisconsin,(82) Wyoming(83) *835y West Virginia(84)
Por otra parte, al igual que nosotros, unas trece jurisdicciones —aunque con múltiples variantes— han depositado el poder de nominación del Juez Presidente o Jueza Presidenta en el Gobernador del estado. Éstas son: California,(85) Delaware,(86) Maine,(87) Maryland,(88) Nebraska(89) New York(90) *836Connecticut(91) Hawaii,(92) Vermont,(93) Massachusetts,(94) New Hampshire,(95) New Jersey(96) y *837Rhode Island.(97) Entre estas jurisdicciones existe una gran diversidad de procedimientos para regular la nominación que realiza el gobernador. Por ejemplo, Connecticut re-quiere que el nombramiento realizado por el gobernador se circunscriba a la selección de uno de los candidatos previa-mente recomendados por un Comité de Evaluación Judicial.(98) Mientras, el estado de Maine faculta al goberna-dor a hacer la nominación del Juez Presidente o Jueza Pre-sidenta a su discreción, pero requiere el consejo y consenti-miento del Senado del estado.(99) Por otra parte, en Maryland, el gobernador tiene total discreción para desig-nar cuál de los miembros de su Corte Apelativa ha de ser el juez o jueza que los presida, sin necesidad de que otro cuerpo confirme la nominación.
Además, hay 5 estados en los que rige el concepto de antigüedad al momento de seleccionar al Juez Presidente o Jueza Presidenta. Esto es, que los integran-tes del Tribunal Supremo seleccionan de entre ellos a quien los dirigirá como Corte, ello de acuerdo con la antigüedad de sus miembros. Valga aclarar que la antigüedad se refiere al servicio ininterrumpido en el Tribunal Supremo de la jurisdicción particular. Los esta-dos que cuentan con este tipo de selección del Juez Presi-dente o Jueza Presidenta son: Kansas,(100) Louisiana,(101) *838Mississippi(102) Nevada(103) y Pennsylvania(104)
En Indiana(105) y Washington, D.C.,(106) el mecanismo para seleccionar a un Juez Presidente o Jueza Presidenta es mediante una comisión nominadora. En ambos casos se requiere que el candidato nominado sea uno de los Jueces que integre el Tribunal Supremo de esa jurisdicción.
Otro método de selección del Juez Presidente o Jueza Presidenta que se utiliza en otras 7 jurisdicciones es la elección popular por la ciudadanía(107) Una vez se ha ele-gido por voto popular al Juez Presidente o Jueza Presidenta, no es necesario ningún proceso de confirma ción por otro cuerpo o comité(108) Los estados que *839utilizan este mecanismo son Alabama,(109) Arkansas,(110) Montana,(111) North Carolina,(112) Minnesota,(113) *840Ohio(114) y Texas.(115)
Por su parte, South Carolina es la única jurisdicción en la cual el Juez Presidente o Jueza Presidenta es seleccionada por la Asamblea Legislativa, sin interferencia del goberna-dor ni de alguna Comisión de Evaluación Judicial.(116) La Corte Suprema está constituida por un Juez Presidente o Jueza Presidenta y 4 Jueces Asociados o Juezas Asociadas.(117) Sus miembros se eligen por el voto mayorita-rio de los dos cuerpos legislativos del estado por el término de 10 años.(118)
*841Como es evidente, el sistema adoptado por nuestros de-legados constituyentes no es compartido por la mayoría de los estados, sino por una minoría de éstos. No obstante, fue el mecanismo que estos delegados —por las razones que fue-ran— decidieron elegir y que el Pueblo finalmente avaló al ratificar mediante referéndum nuestra Ley Soberana. Como señalé, no le corresponde a esta Curia cambiar esa realidad. La Secs. 1 al 3 del Art. VII de nuestra Constitución estable-cen cómo el Pueblo de Puerto Rico, mediante el voto libre y democrático, puede enmendar nuestra Carta Magna.(119) Solo así puede alcanzarse lo que el peticionario reclama.
En fin, resolver que el proceso de selección de la persona que ocupará el cargo de Juez Presidente del Tribunal Supremo está exento del requisito de nombramiento por parte del Gobernador tendría el efecto de violentar la dis-posición constitucional que expone claramente que “[l]os jueces serán nombrados por el Gobernador con el consejo y consentimiento del Senado”. Art. V, Sec. 8, Const. PR, LPRA, Tomo 1, ed. 2008, pág. 417.
Al interpretar integralmente las disposiciones legales aplicables, y añadiendo que la Convención Constituyente, no delegó ni pretendió delegar a los Jueces del Tribunal Supremo la elección de su Juez Presidente o Jueza Presi-denta, estoy seguro de que el nombramiento del Juez Pre-sidente o Jueza Presidenta del Tribunal reside en el Gober-nador de Puerto Rico con el consejo y consentimiento del Senado. Es por ello que le corresponde al Pueblo, y no a esta Corte, decidir si dispondrán de un nuevo mecanismo.
Por otro lado, y con relación a la sanción impuesta al peticionario, me veo forzado a señalar lo siguiente. Aunque estoy conforme con la Opinión del Tribunal respecto a que el peticionario no contaba con legitimación activa y tam-poco le asistía la razón en cuanto al aspecto sustantivo de la controversia planteada, disiento en lo relativo a que *842fuera una frívola. Distinto al caso de Nieves Huertas et al. v. ELA I, 189 DPR 611 (2013), la controversia en este caso requería —en el aspecto sustantivo— una explicación del contexto constitucional e incluso un análisis histórico de la cláusulas en cuestión y del Diario de Sesiones de la Con-vención Constituyente, como lo demuestra la opinión del Tribunal y los votos de conformidad.
Además, no debemos pasar por alto que la teoría del pe-ticionario es un asunto que se ha discutido públicamente por los últimos años, lo que ha motivado incluso artículos de revista jurídica y varias columnas en los principales diarios del País. De manera que, sin entrar en cuáles fueron sus motivaciones, lo cierto es que la acción del peticionario nos permite de una vez y por todas expresarnos con relación a un asunto que entiendo no se encontraba del todo claro en la mente de muchas personas en nuestro amado Pueblo.
HH I — I HH
Por los fundamentos expuestos, estoy conforme con que se expida el recurso de certificación y se ordene la desesti-mación de la demanda presentada por el peticionario por el fundamento de falta de legitimación activa. Sin embargo, disiento con relación a la sanción impuesta al peticionario.

 B.N. Cardozo, The Nature of the Judicial Process, New Haven, Yale Univ. Press, 1921, pág. 13.


 Art. I, Sec. 2, Const. ELA, LPRA, Tomo 1.


 Colón Cortés v. Pesquera, 150 DPR 724, 750 (2000).


 Misión Ind. P.R. v. J.P., 146 DPR 64, 89 (1998).


 Acevedo Vilá v. Meléndez, 164 DPR 876, 884 (2005).


 Santa Aponte v. Ferré Aguayo, 106 DPR 670, 671 (1977).


 Santa Aponte v. Srio. del Senado, 106 DPR 750, 759 (1977).


 Íd., pág. 760, citando a Baker v. Carr, 369 US 186, 211 (1962).


 Es importante aclarar que, distinto a la Constitución de Estados Unidos, la Constitución de Puerto Rico no tiene una disposición expresa sobre el requisito de “caso o controversia”. Más bien, ello se incorporó jurisprudencialmente a nuestro ordenamiento jurídico en E.L.A. v. Aguayo, 80 DPR 552 (1958). Véase R. Elfrén Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Ed. Pubs. JTS, 1987, pág. 147.


 Art. Ill, Sec. 2, Const. EE. UU., LPRA, Tbmo 1.


 Fund. Surfrider y otros v. A.R.Pe., 178 DPR 563, 571 (2010). Véase, además, Noriega v. Hernández Colón, 135 DPR 406, 420 (1995).


 Com. de la Mujer v. Srio. de Justicia, 109 DPR 715, 720 (1980).


 Véase J.J. Álvarez González, Derecho Constitucional de Puerto Rico y rela-ciones constitucionales con los Estados Unidos, Bogotá, Bd. Temis, 2009, pág. 89.


 Elfrén Bernier y Cuevas Segarra, op. cit., pág. 148.


 íd., pág. 149.


 Col. Ópticos de P.R. v. Vani Visual Center, 124 DPR 559, 563 (1989).


 Hernández Torres v. Gobernador, 129 DPR 824, 835 (1992). Véase, también, Hernández Agosto v. Romero Barceló, 112 DPR 407, 413 (1982).


 Véase Hernández Torres v. Gobernador, supra, págs. 835-836.


 Véase Acevedo Vilá v. Meléndez, 164 DPR 875 (2005).


 Art. V, Sec. 8, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 417.


 Art. V, Sec. 3, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 412.


 Art. IV, Sec. 4, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 403.


 Art. V, Sec. 8, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 417.


 Art. V, Sec. 3, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 412.


 Elfrén Bernier y Cuevas Segarra, op. cit, pág. 241.


 íd., pág. 242.


 íd.


 Rivera Maldonado v. Autoridad sobre Hogares, 87 DPR 453, 456 (1963).


 Andino v. Fajardo Sugar Co., 82 DPR 85, 94 (1961).


 Elfrén Bemier y Cuevas Segarra, op. cit., pág. 267.


 Esso Standard Oil v. A.P.P.R., 95 DPR 772, 785 (1968).


 4 Diario ¿e Sesiones de la Convención Constituyente de Puerto Rico 472-518 (ed. 1961).


 Informe de la Comisión de la Rama Judicial, Diario de Sesiones, supra, págs. 2610-2611.


 Diario de Sesiones, supra, Vol. 1, pág. 472.


 íd., pág. 490.


 íd., págs. 491-492.


 Diario de Sesiones, supra, Vol. 2, págs. 802-807.


 Diario de Sesiones, supra, Vol. 1, pág. 497.


 íd., pág. 511.


 íd., pág. 472 y ss.


 Art. 33 de la Ley Foraker, LPRA, Tomo 1, ed. 2008, págs. 44-45.


 Art. 40 de la Ley Jones, LPRA, Tomo 1, ed. 2008, pág. 125.


 Art. Ill, Sec. 9, Const. ELA, LPRA, Tomo 1, ed. 2008, pag. 388.


 Orraca López v. ELA, 192 DPR 31, 45 (2014), citando a J. Puig Brutau, Compendio de Derecho Civil, Barcelona, Ed. Bosch, 1987, Vol. I, pág. 105. Véase Art. 7 del Código Civil, 31 LPRA see. 7.


 Orraca López v. ELA, supra, pág. 45.


 Orraca López v. ELA, supra, pág. 45; Legislación Civil Vigente, Código Civil, Ed. Lex Nova, 2004, Vol. II, pág. 46.


(47)íd.


 Por ejemplo, el Art. 2 de nuestro Código Penal, 33 LPRA see. 5002, dispone que “[n]o se podrán crear ni imponer por analogía delitos, penas ni medidas de seguridad”.


 Art. VI, Sec. 4, Const. ELA, LPEA, Tomo 1.


 Art. V, Sec. 10, Const. ELA, LPRA, Tomo 1.


 Art. Ill, Sec. 2, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 282.


 Sin ánimo de ser exhaustivo, expongo algunas de estas jurisdicciones y la fuente en derecho que confiere a los miembros de la Corte Suprema el poder de selección de su Juez Presidente o Jueza Presidenta.


 “The Supreme Court shall consist of the Chief Justice of the Commonwealth and six associate Justices”. Ky Const. Sec. 110.


 “A vacancy in the office of a justice of the Supreme Court, or of a judge of the Court of Appeals, circuit or district court which under Section 152 of this Constitution is to be filled by appointment by the Governor shall be filled by the Governor from a list of three names presented to him by the appropriate judicial nominating commission”. (Énfasis nuestro). Sec. 118, Ky Const.


 Justices of the Supreme Court shall elect one of their number to serve as Chief Justice for a term of four years”. Sec. 110, Ky Const.


 Es menester señalar que en cuanto a la función administrativa del puesto de Juez presidente, el Art. 73-a de la Parte II de la Constitución de New Hampshire establece un lenguaje muy similar al Art. V, Sec. 3 de nuestra Constitución, al dis-poner lo siguiente:
“The chief justice of the supreme court shall be the administrative head of all the courts. He shall, with the concurrence of a majority of the supreme court justices, make rules governing the administration of all courts in the state and the practice and procedure to be followed in all such courts. The rules so promulgated shall have the force and effect of law”. Véase N.H. Const. Pt. 2, Art. 73-a.


 In re Petition of Governor, 846 A.2d 1148, 1150 (2004).


 íd.


 íd., pág. 1151.


 íd., pág. 1153.


 íd., pág. 1154.


 “The chief justice shall be selected from among the justices of the supreme court by a majority vote of the justices. His term of office as chief justice is three years”. Art. IV, Sec. 2(b), Alaska Const.


 «"pjjg chief justice shall be elected by the justices of the supreme court from one of their number for a term of five years, and may be reelected for like terms”. Art. VI, Sec. 3, Ariz. Const.


 “The supreme court shall select a chief justice from its own membership to serve at the pleasure of a majority of the court, who shall be the executive head of the judicial system”. Art. VI, Sec. 5(2), Colo. Const.


 “The chief justice of the supreme court shall be chosen by a majority of the members of the court”. Art. V, Sec. 2(b), Fla. Const.


 «xhe Supreme Court shall consist of not more than nine Justices who shall elect from among themselves a Chief Justice as the chief presiding and administrative officer of the court and a Presiding Justice to serve if the Chief Justice is absent or is disqualified”. Art. VI, Sec. 6, Ga. Const.


 “The chief justice shall be selected from among the justices of the Supreme Court by a majority vote of the justices. His term of office shall be four years.” Art. V, Sec. 6, Idaho Const.


 “SUpreme Court Judges shall select a Chief Justice from their number to serve for a term of three years”. Art. VI, Sec. 3, Ill. Const.


 “The justices of the supreme court shall select one justice as chief justice, to serve during that justice’s term of office”. Iowa Code Sec. 602.4103.


 “The Justices of the Supreme Court shall elect one of their number to serve as Chief Justice for a term of four years”. Sec. 110(5)(a), Ky Const.


 “One justice of the supreme court shall be selected by the court as its chief justice as provided by rules of the court”. Art. VI, Sec. 3, Mich. Const.


 “The judges of the supreme court shall elect from their number a chief justice to preside over the court en banc [...]”. Art. V, Sec. 8, Mo. Const.


 “The supreme court of the state shall consist of at least five justices who shall be chosen as provided in this constitution. One of the justices shall be selected as chief justice as provided by law”. Art. VI, Sec. 4., N.M. Const.
“At their first meeting in April of each even-numbered year, the justices of the supreme court shall, by a majority vote, designate one of their number, not appointed, to serve as chief justice”. N.M. Stat. Ann. Sec. 34-2-KC).


 “The supreme court shall consist of five justices, one of whom shall be designated chief justice in the manner provided by law”. Art. VI, Sec. 2, N.D. Const.
“The judges of the supreme court and district courts shall appoint from the members of the supreme court a chief justice who shall serve for a term of five years or until that justice’s term expires, whichever shall first occur”. N.D. St. Sec. 27-02-01.


 “The Justices shall choose from among their members a Chief Justice and a Vice Chief Justice”. Art. VII, Sec. 2, Okla. Const.


 “The Chief Justice of the Supreme Court shall be a judge of the court selected by vote of a majority of the judges of the court”. Or.Rev.Stat. Sec. 2.045.


 “The Chief Justice of the Supreme Court shall be selected from among the justices of the Supreme Court by a majority vote of the justices for a term of four years without limitation in successive terms”. S.D. Code L. Sec. 16-1-2.1.


 "After their election and qualification, the judges shall designate one (1) of their number who shall preside as chief justice”. Tn. Code Ann. Sec. 16-3-102.
“On or before September 1 of each year, the members of the Court shall, by majority vote, elect a Justice to serve as the Chief Justice”. Sup. Ct. Rules, Rule 32.


 "(i) The Supreme Court consists of five justices.
*834“(3) The justices of the Supreme Court shall elect a chief justice from among the members of the court by a majority vote of all justices. The term of the office of chief justice is four years. The chief justice may serve successive terms. The chief justice may resign from the office of chief justice without resigning from the Supreme Court. The chief justice may be removed from the office of chief justice2 by a majority vote of all justices of the Supreme Court”. Ut.Code Ann. 1953 Sec. 78A-3-101.


 "The Supreme Court shall consist of seven justices, any four of whom convened shall constitute a quorum. The Chief Justice shall be elected by majority vote of the justices of the Supreme Court to serve a term of four years. An eligible justice may decline to serve as Chief Justice, or a Chief Justice may resign as such, without thereby relinquishing his membership on the Court as a justice thereof”. Va. Code Ann. Sec. 17.1-300.


“ipkg supreme court shall select a chief justice from its own membership to serve for a four-year term at the pleasure of a majority of the court as prescribed by supreme court rule." Wests’s RCWA Const. Art. IV, Sec. 3.
"A. Quadrennial Nomination and Election of Chief Justice. Commencing in November 1996 and continuing every four years thereafter, the Supreme Court shall select from among its membership a Chief Justice who will serve a four-year term. The term of the person so elected shall commence on the second Monday in January next succeeding the election. All members of the court at the time of the election, except those Justices who it is known will not be members of the court on the second Monday in January next, shall be eligible for election to the position, including the incumbent Chief Justice and Justices who have less than four years to serve on their current term of office.
“Nominations for the position of Chief Justice shall be made orally at the meeting of the court at which the election is conducted. All Justices on the court at the time the election is held are eligible to vote. The vote shall be by secret ballot and the Justice receiving a majority of the votes of the full court shall be deemed elected to the position.
“B. Resignation of a Chief Justice and Election of a Successor. The Chief Justice may resign at any time from that position without resigning from the court. In that event or in the event of the death, resignation, or removal of the Chief Justice, the remaining Justices of the court shall elect a successor to the position of Chief Justice in the same manner as the quadrennial election of a Chief Justice. The Justice so elected shall serve the remainder of the term of the Chief Justice that Justice replaces.
“The Chief Justice shall be the executive officer of the court preside at all sessions of the Supreme Court and shall do and perform those duties required of the Chief Justice by the constitution and laws of the State of Washington and the rules of this court, and shall serve as coordinator between the two departments.” Washington State Court Rules: Supreme Court Administrative Rules, SAR 8.


 “The chief justice of the supreme court shall be elected for a term of 2 years by a majority of the justices then serving on the court. The justice so designated as chief justice may, irrevocably, decline to serve as chief justice or resign as chief justice but continue to serve as a justice of the supreme court”. Art. VII, Sec. 4, Wis. Stat. Ann. Const.


 «Xhe supreme court of the state shall consist of not less than three nor more than five justices as may be determined by the legistlature. The justices of the court shall elect one of their number to serve as chief justice for such term and with such authority as shall be prescribed by law. A majority of the justices shall constitute a quorum, and a concurrence of a majority of such quorum shall be sufficient to decide any matter. If a justice of the supreme court for any reason shall not participate in hearing any matter, the chief justice may designate one of the district judges to act for such nonparticipating justice." Art. V, Sec. 4, Wyo. Const.
*835“The supreme court of Wyoming shall consist of five (5) justices. The justices shall choose one (1) of their number to serve as chief justice, who shall serve at the pleasure of a majority of the court. The supreme court is the head of the state judicial system, and the chief justice is the chief administrator of the duties prescribed by law to be performed by the court”. Wa.S. 1977 Sec. 5-2-102.


 “The supreme court of appeals shall consist of five justices. [...] Provision shall be made by rules of the supreme court of appeals for the selection of a member of the court to serve as chief justice thereof’. Art. VIII, Sec. 2, W. Va. Const.
“The court shall designate one of its justices to be chief justice of the court for such term as the court may determine by order made and entered of record. In the absence of the chief justice, any other justice designated by the justices present shall act as chief justice.” W. Va. Code Sec. 51-1-2.


 “The Judge appointed by the Governor as Chief Judge shall be the administrative head of the Court during the term of his or her appointment”. Art. VI, Sec. 6, Cal. Const.


 “There shall be five Justices of the Supreme Court who shall be citizens of the State and learned in the law. One of them shall be the Chief Justice who shall be designated as such by his or her appointment and who when present shall preside at all sittings of the Court. In the absence of the Chief Justice the Justice present who is senior in length of service shall preside. If it is otherwise impossible to determine seniority among the Justices, they shall determine it by lot and certify accordingly to the Governor”. Art. IV, Sec. 2, Del. Code Ann. Const.


 “The Governor shall nominate, and, subject to confirmation as provided herein, appoint all judicial officers, except judges of probate and justices of the peace if their manner of selection is otherwise provided for by this Constitution or by law, and all other civil and military officers whose appointment is not by this Constitution, or shall not by law be otherwise provided for”. Art. V, Pt. 1, Sec. 8, Me. Rev. Stat. Ann. Const.


 “[...] One of the Judges of the Court of Appeals shall be designated by the Governor as the Chief Judge [...]”. Art. IV, Sec. 14, Md. Const.


 «jn fljg case 0f any vacancy in the Supreme Court or in any district court or in such other court or courts made subject to this provision by law, such vacancy shall be filled by the Governor from a list of at least two nominees presented to him by the appropriate judicial nominating commission.
“(4) There shall be a judicial nominating commission for the Chief Justice of the Supreme Court and one for each judicial district of the Supreme Court and of the district court and one for each area or district served by any other court made subject to subsection (1) of this section by law”. Art. V, Sec. 21, Neb. Rev. Stat. Const.


 “The governor shall appoint, with the advice and consent of the senate, from judge of the court of appeals unless such person is a resident of the state and has *836been admitted to the practice of law in this state for at least ten years. The governor shall transmit to the senate the written report of the commission on judicial nomination relating to the nominee”. Art. VI, Sec. 2(e), N.Y. Const.


 “Judges of all courts, except those courts to which judges are elected, shall be nominated by the Governor exclusively from the list of candidates or incumbent judges submitted by the Judicial Selection Commission. Any candidate or incumbent judge who is nominated from such list by the Governor to be Chief Justice of the Supreme Court, and who is appointed Chief Justice by the General Assembly, shall serve a term of eight years from the date of appointment. (Enfasis suplido). Conn. Gen. Stat. Ann. Sec. 51-44a(h).


 “The governor, with the consent of the senate, shall fill a vacancy in the office of the chief justice, supreme court, intermediate appellate court and circuit courts, by appointing a person from a list of not less than four, and not more than six, nominees for the vacancy, presented to the governor by the judicial selection commission”. Art. VI, Sec. 3, Haw. Const.


 “The Governor, with the advice and consent of the Senate, shall fill a vacancy in the office of the Chief justice of the State, associate justice of the Supreme Court or judge of any other court, except the office of Assistant Judge and of Judge of Probate, from a list of nominees presented by a judicial nominating body established by the General Assembly having authority to apply reasonable standards of selection”. Cap. II, Sec. 32, Vt. Const.


 “All judicial officers, [the attorney-general,] the solicitor-general, [all sheriffs,] coroners, [and registers of probate,] shall be nominated and appointed by the governor, by and with the advice and consent of the council; and every such nomination shall be made by the governor, and made at least seven days prior to such appointment”. (Corchetes en el original). Parte 2, Cap. 2, Sec. 1, Art. 9, Mass. Gen. Laws Ann. Const.


 «rpjjg SUpreme court shall consist of 5 justices appointted and commissioned as prescribed by the constitution. On the effective date of this section, the administrative position of chief justice shall be held by the justice with the most seniority on the court for a period of up to 5 years. Each succeeding chief justice shall serve for a period of up to 5 years and shall be the justice with the most seniority of service on the court who has not yet served as chief justice. A justice may decline to serve as chief justice; however, no justice shall be permitted to serve successive terms as chief justice. In the event that all 5 justices have served a term as chief justice, succeeding chief justices shall serve rotating 5-year terms based on seniority”. N.H. Rev. Stat. Ann. Sec. 490:1.
No obstante, la Corte Suprema de New Hampshire declaró inconstitucional este estatuto en In re Petition of the Governor, 846 A.2d 1148 (2004). Esto pues, princi-palmente, la Constitución del estado definía el cargo de Juez Presidente o Jueza Presidenta como un cargo distinto al de los Jueces Asociados, por lo que la Asamblea Legislativa no podía disponer que el cargo se pasaría entre los miembros de la Corte Suprema, ignorando el proceso de nominación por el Gobernador para ese cargo.


 “The Governor shall nominate and appoint, with the advice and consent of the Senate, the Chief Justice and associate justices of the Supreme Court, the Judges of the Superior Court, and the judges of the inferior courts with jurisdiction extending to more than one municipality; except that upon the abolition of the juve nile and domestic relations courts or family court and county district courts as provided by law, the judges of those former courts shall become the Judges of the Superior Court without nomination by the Governor or confirmation by the Senate. No nomination to such an office shall be sent to the Senate for confirmation until after 7 days’ public notice by the Governor”. Art. VI, Sec. 6, N.J.Stat.Ann. Const.


 «rp^ g0vernor shall fill any vacancy of any justice of the Rhode Island Supreme Court by nominating, on the basis of merit, a person from a list submitted by an independent non-partisan judicial nominating commission, and by and with the advice and consent of the senate, and by and with the separate advice and consent of the house of representatives, shall appoint said person as a justice of the Rhode Island Supreme Court”. Art. X, Sec. 4, R.I. Const.


 Conn. Gen. Stat. Ann. Sec. 51-44a.


 Art_ g, parte. 1, Sec. 8, Me. Rev. Stat. Ann. Const.


 justice who is senior in continuous term of service shall be chief justice, and in case two or more have continuously served during the same period the senior in age of these shall be chief justice”. Art. Ill, Sec. 2, Kan. Const.


 «rpkg judge oldest in point of service on the supreme court shall be chief justice. He is the chief administrative officer of the judicial system of the state, subject to rules adopted by the court”. Art. V, Sec. 6, La. Const.


 “The judge of the Supreme Court who has been for the longest time continuously a member of the court shall be chief justice”. Miss. Code Ann. Sec. 9-3-11 (West).


 “The justices of the Supreme Court, shall be elected by the qualified electors of the State at the general election, and shall hold office for the term of six years from and including the first Monday of January next succeeding their election; Provided, that there shall be elected, at the first election under this Constitution, Three Justices of the Supreme Court who shall hold Office from and including the first Monday of December A.D., Eighteen hundred and Sixty four, and continue in Office thereafter, two, four and six years respectively, from and including the first Monday of January next suceeding [succeeding] their election. They shall meet as soon as practicable after their election and qualification, and at their first meeting shall determine by lot, the term of Office each shall fill, and the justice drawing the shortest term shall be Chief Justice, and after the expiration of his term, the one having the next shortest term shall be Chief Justice, after which the senior justice in commission shall be Chief Justice; and in case the commission of any two or more of said justices shall bear the same date, they shall determine by lot, who shall be Chief Justice”. Art. VI, Sec. 3, Nev. Const.


 «rpjjg chief Justice and president judges of all courts with seven or less judges shall be the justice or judge longest in continuous service on their respective courts”. Art. V, Sec. 10(d), Pa. Const.


 ‘«phe Chief Justice of the State shall be selected by the judicial nominating commission from the members of the Supreme Court and he shall retain that office for a period of five years”. Art. VII, Sec. 3, Ind. Const.


 «phe chief judge of a District of Columbia court shall be designated by the District of Columbia Judicial Nominating [Nomination] Commission established by § 1-204.34 from among the judges of the court in regular active service”. DC. ST Code Sec. 1-204.31(b).


 L. Rivera Méndez, Chief Justice of Puerto Rico’s Supreme Court: A Gubernatorial Appointment? 84 Rev. Jur. UPR 1077, 1090-1091 (2015).


 id.


 «The SUpreme court shall be the highest court of the state and shall consist of one chief justice and such number of associate justices as may be prescribed by law”. Art. VI, Sec. 140, Ala. Const.
“All judges shall be elected by vote of the electors within the territorial jurisdiction of their respective courts”. Art. VI, Sec. 152, Ala. Const.


 «(A) The Supreme Court shall be composed of seven Justices, one of whom shall serve as Chief Justice. The Justices of the Supreme Court shall be selected from the State at large.
“(B) The Chief Justice shall be selected for that position in the same manner as the other Justices are selected. During any temporary period of absence or incapacity of the Chief Justice, an acting Chief Justice shall be selected by the Court from among the remaining justices”. Ar. Const. Amend. 80, Sec. 2.
“(A) Supreme Court Justices and Court of Appeals Judges shall be elected on a nonpartisan basis by a majority of qualified electors voting for such office. Provided, however, the General Assembly may refer the issue of merit selection of members of the Supreme Court and the Court of Appeals to a vote of the people at any general election. If the voters approve a merit selection system, the General Assembly shall enact laws to create a judicial nominating commission for the purpose of nominating candidates for merit selection to the Supreme Court and Court of Appeals”. Ar. Const. Amend. 80, Sec. 18.


 «(y The supreme court consists of one chief justice and four justices, but the legistlature may increase the number of justices from four to six. A majority shall join in and pronounce decisions, which must be in writing”. Art. VII, Sec. 3, Monst. Const.
“(1) Supreme court justices and district court judges shall be elected by the qualified electors as provided by law.
“(2) For any vacancy in the office of supreme court justice or district court judge, the governor shall appoint a replacement from nominees selected in the manner provided by law. If the governor fails to appoint within thirty days after receipt of nominees, the chief justice or acting chief justice shall make the appointment from the same nominees within thirty days of the governor’s failure to appoint. Appointments made under this subsection shall be subject to confirmation by the senate, as provided by law. If the appointee is not confirmed, the office shall be vacant and a replacement shall be made under the procedures provided for in this section. The appointee shall serve until the election for the office as provided by law and until a successor is elected and qualified. The person elected or retained at the election shall serve until the expiration of the term for which his predecessor was elected. No appointee, whether confirmed or unconfirmed, shall serve past the term of his predecessor without standing for election”. Art. VII, Sec. 8, Mont. Const.


 “(a) The Supreme Court shall consist of a Chief Justice and six associate justices, elected by the qualified voters of the State for terms of eight years”. N.C. State. Sec. 7A-10.


 “The Supreme Court consists of one chief judge and not less than six nor more than eight associate judges as the legislature may establish”. Minn. Stat. Ann. Const. Art. VI, Sec. 2.
“The term of office of all judges shall be six years and until their successors are qualified. They shall be elected by the voters from the area which they are to serve in the manner provided by law”. Minn. Stat. Ann. Const. Art. VI, Sec. 7.


 «(&) The Supreme Court shall, until otherwise provided by law, consist of seven judges, who shall be known as the chief justice and justices”. Art. IV, Sec. 2, Ohio Const.
“(A) (1) The chief justice and the justices of the supreme court shall be elected by the electors of the state at large, for terms of not less than six years”. Art. IV, Sec. 6, Ohio Const.


 El estado de Texas tiene dos cortes que atienden casos en última instancia dependiendo de su naturaleza, esto es, casos civiles o penales. En lo relativo a lo civil, su Constitución establece lo siguiente:
“See. 2. (a) The Supreme Court shall consist of the Chief Justice and eight Justices, any five of whom shall constitute a quorum, and the concurrence of five shall be necessary to a decision of a case; provided, that when the business of the court may require, the court may sit in sections as designated by the court to hear argument of causes and to consider applications for writs of error or other preliminary matters.
“(b) No person shall be eligible to serve in the office of Chief Justice or Justice of the Supreme Court unless the person is licensed to practice law in this state and is, at the time of election, a citizen of the United States and of this state, and has attained the age of thirty-five years, and has been a practicing lawyer, or a lawyer and judge of a court of record together at least ten years.
“(c) Said Justices shall be elected (three of them each two years) by the qualified voters of the state at a general election; shall hold their offices six years; and shall each receive such compensation as shall be provided by law”. Texas Const. Art. V, Sec. 2.
En cuanto a los casos penales, su Constitución establece que:
“See. 4. (a) The Court of Criminal Appeals shall consist of eight Judges and one Presiding Judge. The Judges shall have the same qualifications and receive the same salaries as the Associate Justices of the Supreme Court, and the Presiding Judge shall have the same qualifications and receive the same salary as the Chief Justice of the Supreme Court. The Presiding Judge and the Judges shall be elected by the qualified voters of the state at a general election and shall hold their offices for a term of six years”. Vernon’s Ann. Texas Const. Art. V, Sec. 4.


 Rivera Méndez, supra, págs. 1091-1092.


 “The Supreme Court shall consist of a Chief Justice and four Associate Justices, any three of whom shall constitute a quorum for the transaction of business. The Chief Justice shall preside, and in his absence the senior Associate Justice”. Art. V, Sec. 2, S.C. Const.


 “The members of the Supreme Court shall be elected by a joint public vote of the General Assembly for a term of ten years, and shall continue in office until *841their successors shall be elected and qualified, and shall be classified so that the term of one of them shall expire every two years”. Art. V, Sec. 3, S.C. Const.


 Art. VII, Secs. 1-3, Const. ELA, LPRA, Tomo 1.